Case:17-03283-LTS Doc#:5143 Filed:02/15/19 Entered:02/15/19 14:28:10                                 Desc: Main
                           Document Page 1 of 4


                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO

 ---------------------------------------------------------------------- X
                                                                        :
 In re:                                                                 :
                                                                        :
 THE FINANCIAL OVERSIGHT AND                                            :   PROMESA
 MANAGEMENT BOARD FOR PUERTO RICO,                                      :   Title III
                                                                        :
                   as representative of                                 :   Case No. 17-BK-3283 (LTS)
                                                                        :
 THE COMMONWEALTH OF PUERTO RICO et al.,                                :   (Jointly Administered)
                                                                        :
                             1
                   Debtors.                                             :
 ---------------------------------------------------------------------- X

       ORDER, PURSUANT TO BANKRUPTCY CODE SECTION 502 AND
    BANKRUPTCY RULE 3007, ESTABLISHING INITIAL PROCEDURES WITH
    RESPECT TO OMNIBUS OBJECTION OF (I) FINANCIAL OVERSIGHT AND
      MANAGEMENT BOARD, ACTING THROUGH ITS SPECIAL CLAIMS
 COMMITTEE, AND (II) OFFICIAL COMMITTEE OF UNSECURED CREDITORS, TO
  CLAIMS FILED OR ASSERTED BY HOLDERS OF CERTAIN COMMONWEALTH
      GENERAL OBLIGATION BONDS AND GRANTING RELATED RELIEF

         Upon consideration of the Urgent Motion of (i) Financial Oversight and Management

 Board, Acting Through its Special Claims Committee, and (ii) Official Committee of Unsecured

 Creditors for Entry of Order, Under Sections 105(a) and 502 of the Bankruptcy Code,

 Bankruptcy Rule 3007, and Sections 301(a) and 310 of PROMESA, Establishing Procedures

 1
         The Debtors in these Title III Cases, along with each Debtor’s respective Title III case
         number and the last four (4) digits of each Debtor’s federal tax identification number, as
         applicable, are the (i) Commonwealth of Puerto Rico (Bankruptcy Case No. 17-BK-3283
         (LTS)) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico Sales Tax Financing
         Corporation (“COFINA”) (Bankruptcy Case No. 17-BK-3284 (LTS)) (Last Four Digits
         of Federal Tax ID: 8474); (iii) Puerto Rico Highways and Transportation Authority
         (“HTA”) (Bankruptcy Case No. 17-BK-3567 (LTS)) (Last Four Digits of Federal Tax ID:
         3808); (iv) Employees Retirement System of the Government of the Commonwealth of
         Puerto Rico (“ERS”) (Bankruptcy Case No. 17-BK-3566 (LTS)) (Last Four Digits of
         Federal Tax ID: 9686); and (v) Puerto Rico Electric Power Authority (“PREPA”)
         (Bankruptcy Case No. 17-BK-4780 (LTS)) (Last Four Digits of Federal Tax ID: 3747)
         (Title III case numbers are listed as Bankruptcy Case numbers due to software
         limitations).


 190215 ORD RE GO BOND OBJ PROCS.DOCX                     VERSION FEBRUARY 15, 2019                         1
Case:17-03283-LTS Doc#:5143 Filed:02/15/19 Entered:02/15/19 14:28:10                        Desc: Main
                           Document Page 2 of 4


 with Respect to Omnibus Objection to Claims Filed or Asserted by Holders of Certain

 Commonwealth General Obligation Bonds and Requesting Related Relief (the “Motion”), 2 and

 the exhibits attached thereto, and the Court having found and determined that: (i) the Court has

 jurisdiction to consider the Motion and the relief requested therein pursuant to section 502 of the

 Bankruptcy Code as incorporated by section 301 of PROMESA and Bankruptcy Rule 3007, as

 incorporated by section 310 of PROMESA; (ii) venue is proper before this Court pursuant to

 PROMESA section 307(a); (iii) due and proper notice of this Motion has been provided under

 the particular circumstances and no other or further notice need be provided; (iv) based on the

 statements and arguments made in the Motion, the relief requested in the Motion is in the best

 interest of the Commonwealth and its creditors; (v) any objections to the relief requested in the

 Motion having been withdrawn or overruled; and (vi) the Court having determined that the legal

 and factual bases set forth in the Motion establish just cause for the relief granted herein.

 Accordingly, it is hereby ORDERED THAT:

           1.     The relief requested in the Motion is GRANTED to the extent set forth herein.

           2.     The Objectors are hereby authorized to proceed under Bankruptcy Rule 3007(c),

 as incorporated by section 310 of PROMESA, with their Objection to the Challenged GO Bonds

 on an omnibus basis; and the filing of the Objection shall not limit the ability of the Objectors,

 or any other party in interest, to subsequently object to the Challenged GO Bonds on grounds

 other than those set forth in the Objection, and all other claims, counterclaims and defenses are

 hereby preserved.

            3.     The Objection Notice, Objection Procedures and form of Notice of Participation,

     annexed hereto as Exhibit 1, Exhibit 2 and Exhibit 3 respectively, as modified to reflect changes

 2
           Capitalized terms not defined herein shall have the meanings ascribed to them in the
           Motion.


                                                    2
Case:17-03283-LTS Doc#:5143 Filed:02/15/19 Entered:02/15/19 14:28:10                      Desc: Main
                           Document Page 3 of 4


 recommended by the Court’s translation unit, are hereby approved. The Objection

 Procedures are deemed to have been incorporated herein.

        4.      Spanish translations of the Objection Notice, Objection Procedures and form of

 Notice of Participation, annexed hereto as Exhibit 4, Exhibit 5 and Exhibit 6 respectively, as

 modified to reflect changes recommended by the Court’s translation unit, are hereby approved.

        5.      The Objectors shall cause Prime Clerk, within five (5) days of entry of this Order,

 to serve copies of the Objection Notice, Objection Procedures and Notice of Participation upon

 all individuals and entities who filed proofs of claim that are reflected on Prime Clerk’s database

 as “bond claims” against the Commonwealth.

        6.      The Objectors shall cause Prime Clerk, immediately upon entry of this Order, to

 commence service of the Objection Notice, Objection Procedures and Notice of Participation

 upon all individuals and entities who are beneficial holders of the Challenged GO Bond Claims

 in the manner described in the Declaration of Christina Pullo of Prime Clerk LLC Regarding

 Service of Objection Notice Upon Beneficial Holders of Challenged GO Bonds, annexed as

 Exhibit A to the Informative Motion of (I) Financial Oversight and Management Board, Acting

 Through the Special Claims Committee, and (II) The Official Committee of Unsecured Creditors

 Regarding Service of Objection Notice and Procedures Upon Beneficial Holders of Challenged

 GO Bonds. [Docket No. 5049].

        7.      The Objectors shall cause the publication of a notice, substantially in the form of

 the Objection Notice once in (a) El Nuevo Dia in Spanish (primary circulation in Puerto Rico),

 (b) Caribbean Business in English (primary circulation is in Puerto Rico), (c) El Diario and El

 Nuevo Herald, both in Spanish (primary circulation in New York and Miami, respectively),

 (d) The Bond Buyer, and (e) on the municipal bond website EMMA,




                                                  3
Case:17-03283-LTS Doc#:5143 Filed:02/15/19 Entered:02/15/19 14:28:10                          Desc: Main
                           Document Page 4 of 4


 https://emma.msrb.org/Home, each, except for Caribbean Business, within five (5) days of the

 entry of this Order, and with respect to Caribbean Business, within fourteen (14) days of the

 entry of this Order, which publication notice shall be deemed, good, adequate and sufficient

 publication notice of the Objection and the Objection Procedures.

          8.       DTC shall give notice to its Participants of the Objection Notice, Objection

 Procedures and Notice of Participation by posting a copy of said Objection Notice, Objection

 Procedures and Notice of Participation to its Legal Notification System in accordance with

 DTC’s Rules and customary procedures within five (5) days of the entry of this Order.

          9.       The Objectors may exceed the 35-page motion brief limit set in the Case

 Management Procedures by filing the Objection not to exceed fifty (50) pages, exclusive of the

 cover page, table of contents, table of authorities, signature page, exhibits, and the certificate of

 service.

          10.      The terms of and conditions of this Order shall be immediately effective and

 enforceable upon its entry.

          11.      This Court retains jurisdiction with respect to all matters arising from or related to

 the implementation of this Order.

 Dated:        February 15, 2019

                                                          /s/ Laura Taylor Swain
                                                          HONORABLE LAURA TAYLOR SWAIN
                                                          UNITED STATES DISTRICT JUDGE




                                                     4
